Case 4:19-cv-00510-FHM Document 20 Filed in USDC ND/OK on 09/23/20 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF OKLAHOMA

 TRUMAN L.,
                                 Plaintiff,
 vs.                                                   Case No. 19-CV-510-FHM
 ANDREW M. SAUL,
 Commissioner of Social Security
 Administration,
                                 Defendant.

                                      OPINION AND ORDER

        Plaintiff seeks judicial review of a decision of the Commissioner of the Social

Security Administration denying Social Security disability benefits.1 In accordance with 28

U.S.C. § 636(c)(1) & (3), the parties have consented to proceed before a United States

Magistrate Judge.

                                        Standard of Review

        The role of the court in reviewing the decision of the Commissioner under 42 U.S.C.

§ 405(g) is limited to a determination of whether the record as a whole contains substantial

evidence to support the decision and whether the correct legal standards were applied.

See Briggs ex rel. Briggs v. Massanari, 248 F.3d 1235, 1237 (10th Cir. 2001); Winfrey v.

Chater, 92 F.3d 1017 (10th Cir. 1996); Castellano v. Secretary of Health & Human Servs.,

26 F.3d 1027, 1028 (10th Cir. 1994). Substantial evidence is more than a scintilla, less

than a preponderance, and is such relevant evidence as a reasonable mind might accept


        1
             Plaintiff's February 17, 2017, application for disability benefits was denied initially and on
reconsideration. A hearing before Administrative Law Judge ("ALJ") B.D. Crutchfield was held September
4, 2018. By decision dated September 24, 2018, the ALJ denied Plaintiff’s application for benefits. On July
18, 2019, the Appeals Council issued a corrective decision, adopting the ALJ’s findings and correcting the
references to sedentary work. [R.. 4-6]. The decision of the Appeals Council represents the Commissioner's
final decision for purposes of further appeal. 20 C.F.R. §§ 404.981, 416.1481.
Case 4:19-cv-00510-FHM Document 20 Filed in USDC ND/OK on 09/23/20 Page 2 of 4




as adequate to support a conclusion. Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427, 28 L. Ed.2d 842 (1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S.

197, 229 (1938)). The court may neither reweigh the evidence nor substitute its judgment

for that of the Commissioner. Casias v. Secretary of Health & Human Servs., 933 F.2d

799, 800 (10th Cir. 1991). Even if the court would have reached a different conclusion, if

supported by substantial evidence, the Commissioner’s decision stands. Hamilton v.

Secretary of Health & Human Servs., 961 F.2d 1495 (10th Cir. 1992).

                                      Background

      Plaintiff was 44 years old on the amended date of alleged onset of disability and 45

on the date of the ALJ’s denial decision. He has a high school education and formerly

worked as a slitter operator and hand packager. He claims to have been unable to work

since May 13, 2017 as a result of back pain and dysfunction, obesity, major depressive

disorder, posttraumatic stress disorder, and generalized anxiety disorder.

                                  The ALJ’s Decision

      The ALJ determined that Plaintiff has the following severe impairments:

             multilevel lumbar spondylosis, moderate stenosis and subtle
             cord compression at T11-12; stenosis at L5-S1; obesity; major
             depressive disorder; posttraumatic stress disorder; and
             generalized anxiety disorder[.]

[R. 22]. The ALJ found that Plaintiff retains the residual functional capacity (RFC) to

lift/carry/push/pull 10 pounds frequently or 20 pounds occasionally; stand and/or walk for

6 hours in an 8-hour workday; and sit for 6 hours in an 8-hour workday, except he should

not climb ladders, ropes, and scaffolds; he can occasionally climb stairs and ramps; and

avoid hazards such as unprotected heights and moving machinery. He is limited to simple


                                            2
Case 4:19-cv-00510-FHM Document 20 Filed in USDC ND/OK on 09/23/20 Page 3 of 4




routine tasks with occasional contact with the public. [R. 25]. Although Plaintiff is unable

to perform his past relevant work, based on the testimony of a vocational expert, the ALJ

determined that there are a significant number of jobs in the national economy that Plaintiff

could perform with these limitations. The case was thus decided at step five of the five-

step evaluative sequence for determining whether a claimant is disabled. See Williams v.

Bowen, 844 F.2d 748, 750-52 (10th Cir. 1988) (discussing five steps in detail). These

findings were adopted by the Appeals Council. [R. 5-7].

                                   Plaintiff’s Allegations

       Plaintiff asserts that the ALJ’s RFC for light work is internally inconsistent. In the

decision the ALJ states that, based on Plaintiff’s back impairment and obesity, he is unable

to perform light work, but the RFC is for light work.

                                           Analysis

       The Appeals Council issued a corrective decision, noting that the hearing decision

revealed three instances where the Plaintiff’s exertional limitations were erroneously stated

as “sedentary,” which conflicts with the RFC assessment for light work. [R. 4]. The

Appeals Council audited the hearing testimony and confirmed that the hypothetical

questioning of the vocational expert related to light work. Further, the Appeals Council

observed that no hypothetical question was presented to the vocational expert containing

a limitation to sedentary work, nor did any medical source opinion suggest that Plaintiff was

so limited. The Appeals Council stated that the references to the limitation to sedentary

work therefore appear to be erroneous and further found that the record substantially

supports the finding that Plaintiff is limited to light work. [R. 4-5].



                                                3
Case 4:19-cv-00510-FHM Document 20 Filed in USDC ND/OK on 09/23/20 Page 4 of 4




      The foregoing demonstrates that the Appeals Council corrected the error Plaintiff

raises on appeal. Plaintiff makes no objection to any of the findings or conclusions made

by the Appeals Council. The court finds no basis for reversing the Commissioner’s denial

decision.

                                      Conclusion

      The decision of the Commissioner finding Plaintiff not disabled is AFFIRMED.

      SO ORDERED this 23rd day of September, 2020.




                                           4
